Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/05/2021.
Applicant’s election without traverse of the election/restriction requirement in the reply filed on 1/05/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunel et al. (Brunel) (US 2013/0334411).
claims 1 and 14, Brunel discloses an imaging system ([0004], photodetector) comprising:
a semiconductor device comprising a plurality of single-photon avalanche diodes ([0034], an array of SPAD diodes);
a light-emitting component configured to emit a plurality of light pulses ([0007], pulsed laser source); and
control circuitry configured to:
set a bias voltage for the plurality of single-photon avalanche diodes to a first voltage level ([0013], [0014], the SPADs receive a first test bias voltage) during a first sub-exposure ([0007], [0013], the diodes are exposed to photons during a laser pulsing period);
expose the plurality of single-photon avalanche diodes to a first subset of the plurality of light pulses during the first sub-exposure ([0007], [0013], the diodes are exposed to photons during a laser pulsing period);
set the bias voltage for the plurality of single-photon avalanche diodes to a second voltage level during a second sub-exposure ([0007], [0013], the diodes are exposed to photons during a laser pulsing period), wherein the second voltage level is different than the first voltage level ([0013], [0014], the SPADs receive a second test bias voltage); and
expose the plurality of single-photon avalanche diodes to a second subset of the plurality of light pulses during the second sub-exposure ([0007], [0013], the diodes are exposed to photons during a laser pulsing period).
Regarding claim 6, Brunel discloses wherein the light-emitting component comprises a laser ([0007], a pulsed laser source).
claim 10, the limitations of claim 10 are rejected in the analysis of claim 1. Burnel further discloses generating additional data using the single-photon avalanche diode for the given exposure ([0007], [0013], the diodes are exposed to photons during a laser pulsing period).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunel et al. (Brunel) (US 2013/0334411) in view of Steinberg et al. (Steinberg) (US 2018/0113200).
Regarding claims 2, 3, and 12, Brunel discloses the imaging system defined in claim 1.  Brunel further discloses determining the distance to an object in a scene ([0007]).
Brunel is silent about wherein the semiconductor device is configured to generate a first partial depth map during the first sub-exposure and generate a second partial depth map during 
Steinberg from the same or similar field of endeavor discloses wherein the semiconductor device is configured to generate a first partial depth map during the first sub-exposure and generate a second partial depth map during the second subexposure ([0185], [0186], [0300], [0386], depth maps are generated during subsequent light emissions); and image processing circuitry configured to generate a depth map based on the first and second partial depth maps ([0300], [0385], [0386], depth maps generated at different timings are used to generate a depth of an area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steinberg into the teachings of Brunel for determining a distance to objects over a large area.

Claims 4, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunel et al. (Brunel) (US 2013/0334411) in view of Steinberg et al. (Steinberg) (US 2018/0113200), and further in view of Yin et al. (Yin) (US 2020/0174105).
Regarding claim 4, Brunel in view of Steinberg discloses image processing circuitry configured to generate a depth map based on data from the first and second sub-exposures (Steinberg: [0185], [0186], [0300], [0386], depth maps are generated during subsequent light emissions).
Brunel in view of Steinberg is silent about a high dynamic range depth map.
Yin from the same or similar field of endeavor discloses a high dynamic range depth map ([0001], a high dynamic range sensor is used to generate a depth map).

Regarding claim 11, the limitations of claim 11 are rejected in the analysis of claims 3 and 4.
Regarding claim 13, the limitations of claim 13 are rejected in the analysis of claims 3 and 4.

Claims 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunel et al. (Brunel) (US 2013/0334411) in view of Fenigstein et al. (Fenigstein) (US 2019/0302242).
Regarding claims 7, 8, 9, and 15, Brunel discloses the imaging system defined in claim 1.  
Brunel is silent about wherein each one of the plurality of single-photon avalanche diodes comprises an anode coupled to a first voltage supply terminal, a cathode, and quenching circuitry coupled between the cathode and a second voltage supply terminal; and wherein the second voltage supply terminal of each single-photon avalanche diode receives the bias voltage; and wherein the second voltage level is higher than the first voltage level, wherein each one of the plurality of single-photon avalanche diodes has a first photon detection efficiency while the bias voltage is at the first voltage level, wherein each one of the plurality of single-photon avalanche diodes has a second photon detection efficiency while the bias voltage is at the second voltage level, and wherein the second photon detection efficiency is greater than the first photon detection efficiency.
(FIG. 8A) comprises an anode coupled to a first voltage supply terminal (FIG. 8A, the anode (bottom of SPAD) is connected to ground), a cathode (FIG. 8A, the horizontal line at the top of SPAD), and quenching circuitry (FIG. 8A, resistor R) coupled between the cathode and a second voltage supply terminal (FIG. 8A, Vreset) ([0007]); and wherein the second voltage supply terminal of each single-photon avalanche diode receives the bias voltage ([0007], the reset voltage which equals Vspad (i.e. a bias) is applied across the SPAD); and wherein the second voltage level is higher than the first voltage level ([0007], the reset voltage is higher than the ground voltage of 0), wherein each one of the plurality of single-photon avalanche diodes has a first photon detection efficiency while the bias voltage is at the first voltage level ([0007], photons are detected when Vspad is applied), wherein each one of the plurality of single-photon avalanche diodes has a second photon detection efficiency while the bias voltage is at the second voltage level (FIG. 8A, [0007], it is implicit the photon detection efficiency is equal to 0 when a ground voltage of 0 is applied), and wherein the second photon detection efficiency is greater than the first photon detection efficiency (FIG. 8A, [0007], it is implicit the photon detection efficiency is greater at a voltage with an applied value vs a 0 voltage ground).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fenigstein into the teachings of Brunel for reducing damage to the SPAD during an avalanche event.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488